AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 Southern
                                             __________    District
                                                        District     of Indiana
                                                                 of __________


                         DANA GOOT                             )
                             Plaintiff                         )
                                v.                             )      Case No. 1:19-CV-3575-TWP-TAB
                 HARRIS & HARRIS, LTD.                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

        HARRIS & HARRIS, LTD.                                                                                          .


Date:          08/26/2019                                                             /s/ PATRICK A. WATTS
                                                                                         Attorney’s signature

                                                                                       Patrick Watts #61701
                                                                                     Printed name and bar number
                                                                        7733 Forsyth Blvd., Ste. 600, St. Louis, MO 63105




                                                                                               Address

                                                                                       pwatts@mamlaw.com
                                                                                            E-mail address

                                                                                          (314) 669-5490
                                                                                          Telephone number

                                                                                          (888) 632-6937
                                                                                             FAX number
